Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-9 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Paavola et al. US2019/0254194.

	Per claim 1 Paavola et al. teaches an apparatus (100, see fig.1A-6) comprising: at least a first vapour chamber portion (118; [0041]) and a second vapour chamber portion (122; [0041]) wherein the vapour chamber portions comprise walls housing an internal volume (126) where the internal volume is configured to enable vapour flow (124; [0041]); at least one hinge (106; [0022]-[0023] & [0025], “hinge 106 comprises 118, 120 & 122, see fig.2-4) formed from walls of the first vapour chamber portion and walls of the second vapour chamber portion ([0040], see fig.1A-6) and configured to enable the first vapour chamber portion to be moved relative to the second vapour chamber portion ([0040], see fig.1A-6); and wherein the hinge is thermally conductive and configured to transfer heat from the first vapour chamber portion to the second vapour chamber portion ([0023]).  
	Per claim 2 Paavola et al. teaches the apparatus as claimed in claim 1 wherein the at least one hinge (106) comprises a thermally conductive material ([0040], “copper tubes”).  
	Per claim 4 Paavola et al. teaches the apparatus as claimed in claim 1 wherein the walls define at least part of an external housing of the vapour chamber portions (see fig.3-4).  
	Per claim 5 Paavola et al. teaches the apparatus as claimed in claim 1 wherein the walls comprise a wick structure configured to enable flow of a working fluid via capillary action ([0041] ,”Examiner note: wicks in heat pipe(s) transfer fluid via capillary actions”).  
	Per claim 7 Paavola et al. teaches the apparatus as claimed in claim 1 wherein the first chamber portion (118; [0041]) is configured to be positioned in proximity to a heat source ([0022]-[0024], [0047], see fig. 1A-2).  
	Per claim 8 Paavola et al. teaches the apparatus as claimed in claim 1 wherein each vapour chamber portion comprises a respective internal support structure configured to support the walls of the vapour chamber portion (see fig.3-4; [0041], “the wick, internal walls of the tube and fluid are the support structure”).  
	Per claim 9 Paavola et al. teaches the apparatus as claimed in claim 8 wherein the internal support structure comprises one or more struts configured to control flow of working fluid within the vapour chamber portions ([0041], “the wick and internal walls of the tube are the support structure that are configured to control the flow of the working fluid”).  
	Per claim 11 Paavola et al. teaches the apparatus as claimed in claim 1 wherein the apparatus comprises more than two vapour chamber portions (118, 120 & 122, see fig.1A-4, “the vapor chamber portions are made up of three portions”) connected to each other by hinges (106).  

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Paavola et al. US2019/0254194 in view of Kurma Raju et al. 	US2019/0041922.

	Per claim 3 Paavola et al. teaches the apparatus as claimed in claim 1 
	Paavola does not explicitly teach wherein the at least one hinge comprises at least one of, teethed structure, interleaved projections, ball and socket arrangement.  
	Kurma Raju et al. however discloses wherein the at least one hinge (120. See fig.2) comprises at least one of, teethed structure (see fig.2), interleaved projections, ball and socket arrangement.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a teethed structure as taught by Kurma Raju et al. in the apparatus of Paavola et al., because it enables a well secured integration of the first and second chassis/housing of the apparatus, thus enabling proper rotation of both houses/chassis of the apparatus.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Paavola et al. US2019/0254194 in view of Delano et al. US2019/0354148.

	Per claim 6 Paavola et al. teaches the apparatus as claimed in claim 1 
	Paavola et al. does not explicitly teach wherein the first vapour chamber portion is configured so that a first working fluid condenses on the area of the walls that forms the hinge and the second vapour chamber portion is configured so that a second working fluid evaporates from the area of the walls that forms the hinge.  
	Delano et al. however discloses wherein the first vapour chamber portion (120) is configured so that a first working fluid condenses on the area of the walls that forms the hinge ([0017]) and the second vapour chamber portion (118) is configured so that a second working fluid evaporates from the area of the walls that forms the hinge ([0017]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the first vapour chamber be configured to condense a working fluid and a second vapour chamber portion be configured to evaporate a working fluid as taught by Delano et al. in the apparatus of Paavola et al., because it allows heat from the heat source to evaporate via the evaporator and condense back to liquid via the condenser, thus allowing an effective thermal dissipation of heat from the heat source. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Paavola et al. US2019/0254194.

	Per claim 10 Paavola et al. teaches the apparatus as claimed in claim 8 
	Paavola et al. does not explicitly teach wherein the support structure is formed using an additive manufacturing process.  
	The language, term, or phrase "additive manufacturing process", is directed towards the process of making a support structure.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 	
Email Communication

3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Response to Arguments

4.	Applicant's arguments filed 11/15/22 have been fully considered but they are not persuasive. 
	Applicant asserts on page 8 of the remarks: Paavola fails to disclose or suggest an apparatus comprising “at least one hinge formed from walls of the first vapour chamber portion and walls of the second vapour chamber portion… wherein the hinge is thermally conductive,” 
	Applicant further asserts on page 9 of the remarks: In contrast, the apparatus of claim 1 uses a thermally conductive hinge formed from the walls of each vapour chamber portion. This thermally conductive hinge formed from the walls of each vapour chamber portion is NOT the same as, analogous to, or even similar to the heat pipe of Paavola. In particular, the hinge of the claim 1 apparatus is formed from the walls of each chamber, whereas in Paavola the torsional heat pipe 116 extends through the hinge 106.
	Examiner disagrees with Applicant and asserts that a hinge as defined by Merriam Webster is a jointed or flexible device on which a door, lid or other swinging part turns.
	Examiner further asserts that Paavola et al. as disclosed in the rejection above teaches the claimed limitation of a hinge 106 (106 includes portions of 118, 120 & 122 as shown in fig.3-4).The hinge portion 106 as disclosed in the rejection and drawings is shown to couple the first housing 102 to the second housing 104 in a manner that enables the first housing to rotate relative to the second housing (see Abstract). The hinge includes the portions of the first and second vapour chamber that enables the first and second housing to rotate and without the portions of 118 and 122, the first housing and second housing would not be able to rotate, therefore the walls of 118 and 122 in combination with 120 are all integral parts of the hinge to enable rotation of the first and second housing.  
	Paragraph [0023] discloses transferring heat via the hinge, therefore the hinge is thermally conductive.
	Lastly the below annotated drawings clarifies the walls of the vapor chamber that makes up the hinge. 

    PNG
    media_image1.png
    697
    649
    media_image1.png
    Greyscale


Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835